DETAILED ACTION

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s reply addresses all of the formal issues set forth in the previous office action. Following is a discussion restating the reasons for allowance.
The claimed method for pretreatment of a fraction oil for the production of alkylbenzene and the associated system for carrying out the method is considered to distinguish over the prior art pretreatment methods/systems. In particular, the claimed sequence of steps and operating units, entailing reaction of the fraction oil with a base solution and inorganic salt solution, adding water and an inorganic salt solution to an oil phase resulting from the preceding step, extracting oxygen-containing compounds from a neutral oil fraction obtained from the preceding step using a polar solvent, and adsorption of oxygen-containing compounds in an adsorption unit, wherein the resulting neutral fraction oil is thereafter conveyed to an alkylation reactor, is not taught or adequately suggested by the prior art. 
CN 106753546 is considered to be the closest prior art and discloses a method for refining Fischer-Tropsch (F-T) light fraction oil entailing adsorption and extraction (see Abstract; claim 1 of the provided English translation). The reference neither discloses all of the claimed refining steps nor the particular order in which they are performed and therefore neither the claimed sequence of operating units associated with the system.
Pieter de Wet et al (US 2006/0211907) is also considered to be relevant to the claimed invention, entailing extraction of oxygenates from a hydrocarbon stream, typically a F-T stream, with a 
Kenneally et al (US 2006/0106255) discloses removing oxygenates from a F-T reaction product upstream of a process for making long chain internal fatty tertiary amines, wherein oxygenate removal may be accomplished by caustic treatment and water washing, which are effective to neutralize carboxylic acids, and liquid-liquid extraction with a solvent, e.g. diethylene glycol (see [0031]-[0033]). Kenneally, like the other references, does not disclose or suggest all of the particulars of the claimed refining methods. Nor do the above references, considered in combination, teach and/or suggest all of the claimed refining steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Renee Robinson/Primary Examiner, Art Unit 1772